                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: SPECTRUM ALLIANCE, LP,                  :
       Debtor                                  :
___________________________________            :
                                               :
THE NORTHEAST CARPENTERS                       :
ANNUITY FUND,                                  :
     Appellant                                 :            CIVIL ACTION
                                               :            NO. 18-0724
       v.                                      :
                                               :
SPECTRUM ALLIANCE, LP,                         :
      Appellee.                                :
___________________________________            :


                                     MEMORANDUM
Jones, II. J.                                                                  October 31, 2019

  I.   Introduction

       Presently before this Court is an appeal by Northeast Carpenters Annuity Fund (“Fund”)

from an Order of the United States Bankruptcy Court for the Eastern District of Pennsylvania

recategorizing the Fund’s proof of claim against debtor Spectrum Alliance, LP (“Spectrum”) as a

proof of interest and, accordingly, subordinating the Fund’s interest pursuant to 11 U.S.C.

§ 510(b). Upon referral from this Court, the Honorable Lynne A. Sitarski, United States

Magistrate Judge, prepared a Report and Recommendation, recommending affirmance of the

Bankruptcy Court’s Order and denial of the Fund’s appeal. (ECF No. 12.) The Fund objected to

Judge Sitarksi’s Report and Recommendation. (ECF No. 13.) Spectrum responded. (ECF No.

15.) For the reasons set forth herein, Judge Sitarksi’s Report and Recommendation is adopted by

this Court over the Fund’s objections and the Order of the Bankruptcy Court is affirmed.




                                             1 of 12
    II.   Background 1

          The Northeast Carpenter’s Annuity Fund (“Fund”) is a benefit fund providing retirement

benefits to union members. Spectrum Alliance, LP (“Spectrum”) is a limited partnership

incorporated under the laws of Pennsylvania. Spectrum Alliance Services, GP, LLC is a general

partner of Spectrum. Trefoil Properties, L.P., a Delaware limited partnership, is the sole member

of general partner Spectrum Alliance Services, GP, LLC.

          In October 2012, the Fund purchased five million dollars’ worth of Class A shares in

Spectrum, thereby becoming a limited partner. As a partner, the Fund was bound by Spectrum’s

Partnership Agreement, which states that partners are not entitled to redeem their partnership

interests but that they may request redemption of their interest and “the General Partner shall

endeavor in good faith to effect such redemption.” However, prior to investing, and to induce

the Fund to invest, Trefoil—Spectrum’s General Partner’s sole member—entered into a

Guaranty and Suretyship Agreement with the Fund. Said Agreement worked around the

Partnership Agreement’s redemption terms by making Trefoil “surety for the payment to [the

Fund] of the [redemption amount],” and making the redemption amount “due and payable in

full” by six months from the date of a written redemption request by the Fund. On October 18,

2012, the Fund and Spectrum also entered into a letter agreement (dubbed “Side Letter”)

pursuant to which the Fund had “the right to demand and obtain the immediate redemption of the

Fund’s entire interest in Spectrum” if, at certain evaluation times, the Fund’s investments in

Spectrum appraised “greater than 5% below the original value.” Due to a low September 2013

valuation, the Fund submitted a redemption request on October 1, 2013. Spectrum did not honor


1
 Citations omitted for brevity but the facts are well known to the parties at this point. All document
quotations are derived from the respective referenced document located in the case Appendix (ECF
No. 4-1). For additional background, see the parties’ briefs, and the Report and Recommendation
(ECF No. 12) of the Honorable Lynne A. Sitarski, United States Magistrate Judge.
                                               2 of 12
the Fund’s request for redemption before, in June 2017, Spectrum filed a voluntary petition for

reorganization pursuant to Chapter 11 of the Bankruptcy Code in the United States Bankruptcy

Court for the Eastern District of Pennsylvania. 2

       After Spectrum filed for bankruptcy, the Fund filed a proof of claim, seeking redemption

of its $5,000,000 investment in Spectrum plus interest. The Bankruptcy Court found the Fund

was an equity security holder and, accordingly, recategorized the Fund’s proof of claim as a

proof of interest and subordinated its interest pursuant to 11 U.S.C. § 510(b). The Fund appealed

the Bankruptcy Court’s recategorization and subordination to the United States District Court for

the Eastern District of Pennsylvania pursuant to 28 U.S.C. § 158(a). 3 Upon referral from this

Court, the Honorable Lynne A. Sitarski, United States Magistrate Judge, prepared a Report and

Recommendation, recommending affirmance of the Bankruptcy Court’s Order and denial of the

Fund’s appeal. (ECF No. 12.) The Fund filed objections to Judge Sitarksi’s Report and

Recommendation. (ECF No. 13.) Spectrum responded to the Fund’s objections. (ECF No. 15.)

III.   Standard of Review

       When objections are filed to the Report and Recommendation (“R&R) of a Magistrate

Judge, the district court must conduct a de novo review of those portions of the R&R to which

objections are made. 28 U.S.C. § 636(b)(1). If there are no objections to the R&R, or when

reviewing those portions of the R&R to which no objections are directed, the court, as a matter

of good practice, should “satisfy itself that there is no clear error on the face of the record in



2
  The Fund indicates the Bankruptcy Court did not permit factual evidence of the Fund’s efforts to
enforce the redemption request between the time of the Fund’s request for redemption and the time
of the bankruptcy petition. Such evidence may be relevant to an abandonment analysis or other
similar issue, but the law applicable to this appeal does not consider such issues.
3
  “The district courts of the United States shall have jurisdiction to hear appeals [] from final
judgments, orders, and decrees . . . of bankruptcy judges entered in cases and proceedings [in] the
judicial district in which the bankruptcy judge is serving.” 28 U.S.C. § 158(a).
                                                3 of 12
order to accept the recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see also

Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998) (“In the absence of a timely objection

… this Court will review [the Magistrate’s] Report and Recommendation for ‘clear error.’”)

(citations omitted).

       “Objections which merely rehash an argument presented to and considered by a

magistrate judge are not entitled to de novo review.” Gray v. Delbiaso, CIVIL ACTION NO.

14-4902, 2017 U.S. Dist. LEXIS 101835, at *11 (E.D. Pa. Jun. 30, 2017). “Where objections do

not respond to the Magistrate’s recommendation, but rather restate conclusory statements from

the original petition, the objections should be overruled.” Prout v. Giroux, CIVIL ACTION NO.

14-3816, 2016 U.S. Dist. LEXIS 57085, at *30 (E.D. Pa. Apr. 29, 2016). “[F]ederal district

courts are not required to engage in de novo review of objections to a Magistrate’s R&R that

lack specificity.” Guzman v. Rozum, CIVIL ACTION NO. 13-7083, 2017 U.S. Dist. LEXIS

55661, at *22 (E.D. Pa. Apr. 12, 2017).

IV.    Discussion

       Generally speaking, the Fund’s objections essentially repackage arguments presented in

its appeal, which was referred to and considered by Judge Sitarksi. Therefore, the Fund’s

objections are not entitled to comprehensive de novo review. However, because the Fund’s

objections endeavor to respond particularly to the content of Judge Sitarksi’s R&R and for

thoroughness’ sake, this Court shall conduct de novo review limited to the Fund’s specific

objections.




                                             4 of 12
    A. Appellant’s Objections 4

        The Fund objects to the Magistrate’s conclusion that the Fund’s proof should be

characterized as a proof of interest, not a proof of claim. 5 (Objs. 1.) It argues the Magistrate

arrived at the wrong characterization because she disregarded the applicable legal standard for

characterization of claims. (Objs. 1.) The Fund also objects to the finding that its interests are

subject to subordination pursuant to 11 U.S.C. § 510(b). (Objs. 1.) This Court shall address the

Fund’s objections ad seriatim.

    B. Security Interest vs. Creditor Interest

        In arguing that the R&R erred by characterizing the Fund’s proof of interest as a proof of

claim, the Fund quotes In re Ben Franklin Hotel Assocs. to emphasize the proposition that

interest holders may also be creditors. (Objs. 1-2 (quoting Civil Action No. 97-7449,

Bankruptcy No. 93-17088 SR, 1998 U.S. Dist. LEXIS 2304 at *7 (E.D. Pa. Mar. 4, 1998)).) The

Fund submits that by and through the Side Letter, it negotiated for and obtained the independent

contractual right to redeem its equity interest in Spectrum and since the Fund’s proof of claim

was based on breach of said contractual right—not on its equity interest—the R&R erroneously

concluded that the Fund’s proof of claim is really a proof of interest. (Objs. 2-3.) The Fund also




4
  The Fund enumerates five objections in the introduction of its brief. However, all five speak to one
of two closely interrelated issues: 1.) whether the Fund’s interest is correctly characterized as a
security interest or as a credit interest, and 2.) whether the Fund’s interest was correctly subordinated
pursuant to § 510(b) of the Bankruptcy Code. Thus, this Court shall limit its review to those two
issues.
5
  “An ownership interest is not a debt of the partnership. Partners own the partnership subject to
profits or losses. Creditors, however, hold claims regardless of the performance of the partnership
business. Thus, an ownership interest is not a claim against the partnership.” In re Ben Franklin
Hotel Assocs., 186 F.3d 301, 305 (3d Cir. 1999).
                                                5 of 12
argues the R&R overlooked the specific factors of an 6 applicable interest-character test,

summarily and erroneously determining satisfaction thereof. (Objs. 2-4.)

        The Fund’s insistence that a security holder may also be a creditor shows too little. It

shows that the Fund, as a security holder, is not categorically foreclosed from being a creditor,

but it does not establish what is required to carry the day—that the Fund is necessarily a creditor

with respect to the interest at issue. The Fund’s argument is therefore rejected.

        The Fund’s attempt to establish itself as a creditor pursuant to the multi-factor interest-

character test in NTP Marble, Inc. v. Papadopoulos (In re NTP Marble, Inc.), 491 B.R. 208, 212

(Bankr. E.D. Pa. 2013) is also not persuasive. The factors contained therein include:

        (a) names given to the instruments, if any, evidencing the indebtedness; (b)
        presence or absence of a fixed maturity date and a schedule of payments; (c) no
        fixed rate of interest and interest payments; (d) whether repayment depended on
        success of the business; (e) inadequacy of capitalization; (f) identity of interests
        between creditor and stockholder; (g) security, if any, for the advances; (h) ability
        to obtain financing from outside lending institutions; (i) extent to which the
        advances were subordinated to the claim of outside creditors; (j) the extent to
        which the advances were used to acquire capital assets; (k) presence or absence of
        a sinking fund; (l) presence or absence of voting rights; and (m) other
        considerations.

NTP Marble, Inc. v. Papadopoulos (In re NTP Marble, Inc.), 491 B.R. at 212. As a preliminary

matter, the test contains thirteen factors and the Fund only argues that five of them support its

position. (Objs. 3-4.) Thus, at first blush, the Fund does not employ the test persuasively.

Furthermore, some of the arguments advanced by the Fund with respect to the five factors it does

employ do not withstand scrutiny.




6
  The Fund quotes one multi-factor test but concedes that the test it quotes is one of several. (Objs. 3
(quoting NTP Marble, Inc. v. Papadopoulos (In re NTP Marble, Inc.), 491 B.R. 208, 210 (Bankr.
E.D. Pa. 2013) (“On the question of re-characterization, the Third Circuit has observed that courts
have adopted a variety of multi-factor tests borrowed from non-bankruptcy case law.”)).)
                                                6 of 12
       Regarding the first factor—names given to instruments evidencing the indebtedness, the

Fund argues the Side Letter is the instrument evidencing the indebtedness and its contents

provide a separate right of payment. However, by its terms, the first factor considers the names

of the instruments evidencing the indebtedness, not their contents. The name “Side Letter”

conjures thoughts of side deals or workarounds, which comports with the intent of the Side

Letter—working around the non-committal redemption terms of the Partnership Agreement.

While parties may be free to contract around other contracts, parties are not free to contract

around key bankruptcy laws. In re Intervention Energy Holdings, LLC, 553 B.R. 258, 263

(Bankr. D. Del. 2016) (“The Bankruptcy Code pre-empts the private right to contract around its

essential provisions.”); see In re Nortel Networks, Inc., 522 B.R. 491, 507 (Bankr. D. Del. 2014)

(implying an agreement to contract around the Bankruptcy Code’s priority scheme would be

impermissible). Thus, as with all interests in a bankrupt entity, the Fund’s contractual right may

take on a new character post-petition.

       With respect to the second factor—presence or absence of a fixed maturity date and

schedule of payments, the Fund argues “[t]he Side Letter set forth a fixed maturity date with

respect to the right of payment (30 days following the June 30, 2013 valuation).” (Objs. 4.)

However, the Fund appears to oversimplify the matter. The Side Letter provided that, in the

event of a “materially low[]” appraisal of the Fund’s investments as of June 30, 2013, the Fund

would “have the right to demand and obtain the immediate redemption of [its] entire interest in

[Spectrum] in accordance with the Guaranty and Suretyship Agreement but unrestricted by any

limitations … set forth therein.” Valuation of the Fund’s investments as of June 30, 2013 was

not expected to be completed until August 2013, 7 and “materially low[]” valuation was a


7
 See R&R 3 n.2. Because it had to evaluate performance data for dates up to and including June 30,
2013, the valuation could not be provided promptly on June 30, 2013.
                                              7 of 12
predicate for demand, which was not automatic and was a predicate for maturity. Thus the Side

Letter set forth an ambiguous predicate maturity date, not a fixed maturity date. And while, once

the Fund demanded redemption, “immediate” was specific with respect to the timing of payment,

it can hardly be considered a “schedule of payments.”

       With respect to the fourth factor—whether repayment depended on success of the

business, the Fund argues its right to repayment did not depend on Spectrum’s success because it

depended on the contractual obligation generated by the Side Letter. However, according to the

terms of the Side Letter, the Fund’s right to make a redemption request was triggered only if its

investment in Spectrum fell below 95% of its initial value. Thus, repayment depended on

Spectrum’s success, or lack thereof. In fact, the Fund’s objections state that it “demanded and

procured the Side Letter specifically because of [its] concerns regarding the valuation of its

equity interest,” which, in turn, depends on Spectrum’s performance. (Objs. 4.) With only two

of thirteen factors remaining—1.) fixed payment and interest rates and 2.) voting rights—the

Fund makes a weak showing with respect to its chosen interest-character test. As such, the

Fund’s interest-character test argument does not persuade this Court that the Bankruptcy Court

and the Magistrate clearly erred by characterizing the Fund’s interest as a security interest and

not a creditor interest. Therefore, the Fund’s associated objection is overruled.

   C. Subordination Pursuant to 11 U.S.C. § 510(b)

       The Fund further contends its interest should not be subordinated pursuant to § 510(b) of

the Bankruptcy Code. Section 510(b) provides, in relevant part:

       For the purpose of distribution under this title, a claim arising from rescission of a
       purchase or sale of a security of the debtor or of an affiliate of the debtor, for
       damages arising from the purchase or sale of such a security … shall be
       subordinated to all claims or interests that are senior to or equal the claim or
       interest represented by such security, except that if such security is common
       stock, such claim has the same priority as common stock.

                                              8 of 12
11 U.S.C. § 510(b).

       The text of the statute indicates that the question of whether the Fund’s interest should be

subordinated is determined by the nature of the Fund’s interest. If the Fund’s interest is a

creditor interest, § 510(b) does not compel its subordination. If the Fund’s interest is a security

interest, § 510(b) compels its subordination. Therefore, because the Fund’s objections do not

show its interest is a creditor interest, its objection to subordination must likewise be overruled.

A brief survey of applicable, controlling case law confirms this result.

       The Third Circuit recently evaluated the scope of 11 U.S.C. § 510(b) in two cases that are

factually analogous to the instant case. In Baroda Hill Invs., Inc. v. Telegroup, Inc. (In re

Telegroup, Inc.), appellant-claimant LeHeron Corporation, Ltd. (“LeHeron”) was a shareholder

of appellee Telegroup, Inc. (“Telegroup”). 281 F.3d 133, 135 (3d Cir. 2002). Telegroup filed a

Chapter 11 bankruptcy petition and LeHeron subsequently filed a proof of claim seeking

damages for Telegroup’s breach of a stock purchase agreement provision that required Telegroup

to ensure the stock was “registered and freely tradeable.” Id. at 135-36. The bankruptcy court

and the district court both found LeHeron’s claims should be subordinated pursuant to § 510(b)

and LeHeron appealed to the Third Circuit. Id. On appeal, LeHeron argued § 510(b) should be

construed narrowly to mean only claims predicated on illegality at the time of issuance of stock

should be subordinated pursuant to § 510(b), not claims predicated on post-purchase illegality.

Id. Telegroup argued for a broader construction (ultimately adopted by the Third Circuit) under

which “claims for breach of a stock purchase agreement, which would not have arisen but for the

purchase of … stock, may arise from that purchase, even though the actionable conduct occurred

after the transaction was completed.” Id. The Third Circuit found the scope of § 510(b)



                                               9 of 12
presented a matter of first impression and carefully considered the text of the statute, the

legislative history with underlying policy considerations, and decisions from other jurisdictions.

The Third Circuit considered the “arising from” language ambiguous and susceptible to both the

narrower interpretation advanced by LeHeron and the broader interpretation advanced by

Telegroup. 8 Id. at 138. However, utilizing a “but for” causation analysis to answer the question

of whether a claim arises from the purchase or sale of a security, the Court of Appeals found the

broader reading of § 510(b) “more comfortable.” Id. Finally, after reviewing the legislative

history, policy considerations, and decisions from other jurisdictions, the Third Circuit settled

into the broader interpretation and held that “a claim for breach of a provision in a stock

purchase agreement requiring the issuer to use its best efforts to register its stock arises from the

purchase or sale of the stock, and therefore must be subordinated pursuant to § 510(b).” Id. at

137-44.

        Although the Third Circuit limited its holding to stock purchase agreement provisions

that “requir[e] the issuer to use its best efforts to register its stock,” this Court finds the provision

at issue in In re Telegroup, Inc. analogous to the stock purchase agreement 9 provision at issue

here inasmuch as both were intended to facilitate liquidation of equity investments. Id. at 144.

In re Telegroup, Inc. is further analogous because the Fund’s claim and LeHeron’s claim were

each based on a post-purchase-agreement breach, and LeHeron intended to liquidate its equity



8
  The same could be said of the parties’ arguments here but the remainder of the Third Circuit’s
analysis in In re Telegroup, Inc. along with the factual similarities between that case and this one
compel this Court to conclude In re Telegroup, Inc. is controlling of this case.
9
  Strictly speaking, the provision at issue here is part of the Side Letter—an agreement between the
Fund and Spectrum, not part of the Partnership Agreement. However, the Side Letter modified the
terms of the Guaranty and Suretyship Agreement, which modified the terms of the Partnership
Agreement and was generated to induce the Fund to invest in Spectrum. See supra Part II. As such,
the Side Letter is one part of a multi-document stock purchase agreement between the Fund and
Spectrum.
                                                10 of 12
investment in Telegroup just as the Fund here intended to redeem its equity investment in

Spectrum. 10 Id. at 142. Thus, this Court finds In re Telegroup, Inc. analogous and therefore

finds its holding applicable and controlling here.

       The Third Circuit extended its In re Telegroup, Inc. holding in Frankun v. Int’l Wireless

Communs. Holdings, Inc. (In re Int’l Wireless Communs. Holdings, Inc.). 68 F. App’x 275, 277-

78 (3d Cir. 2003). Therein, claimant-appellants Frankum 11 and Wasaff (“F&W”) received stock

from appellee International Wireless Communications Holdings, Inc. (“IWCH”) as consideration

for the sale of their shareholdings in another mobile communications company. The stock

purchase 12 agreement contained provisions requiring IWCH to either provide F&W a near-term

opportunity to liquidate its holdings by conducting an initial public offering within a specified

period of time or, if it did not timely provide such an opportunity, to essentially limit F&W’s risk

by issuing F&W additional stock to account for loss in the value of F&W’s stock while F&W

awaited the opportunity to liquidate. Id. at 276-77. IWCH filed for Chapter 11 bankruptcy

before providing F&W an opportunity to liquidate and before issuing F&W additional shares.

Id. at 277. In bankruptcy proceedings, F&W filed a proof of claim for the initial value of their

stock and both the bankruptcy court and the district court found their claim should be

subordinated pursuant to § 510(b). Id. at 277. F&W appealed. After revisiting the legislative

history and policy behind the statute, 13 the Third Circuit found F&W should bear the risk that


10
   Put another way, neither LeHeron nor the Fund intended to bear the risk of business insolvency.
However, the Third Circuit did not find such an argument persuasive. In re Telegroup, Inc., 281 F.3d
at 142.
11
   There is no apparent explanation for or resolution of the discrepancy between the spelling of the
name in the caption and the spelling of the name in the body of the opinion.
12
   Stock received as consideration is purchased for purposes of § 510(b). In re Int’l Wireless
Communs. Holdings, Inc., 68 F. App’x at 277.
13
   A fundamental policy consideration underlying § 510(b) is that shareholders should bear the risk
that their securities may have been fraudulently issued. In re Telegroup, Inc., 281 F.3d at 139-40. In
In re Int’l Wireless Communs. Holdings, Inc., the Third Circuit logically extended this risk to include
                                               11 of 12
IWCH might not honor the stock purchase agreement. Id. at 278. The Third Circuit also applied

the “but for” causation analysis from In re Telegroup, Inc. and found that F&W would not have

had a claim but for their purchase of IWCH stock. The Court of Appeals considered In re

Telegroup, Inc. controlling of In re Int’l Wireless Communs. Holdings, Inc. and concluded that

§ 510(b) required subordination of F&W’s claim. Id. at 278.

        Likewise, here, the Fund bore the risk that Spectrum would not deliver the Fund’s shares

according to the terms of their agreement and the but-for causal connection between the Fund’s

claim and its purchase of Spectrum shares weighs in favor of subordination. 14 Thus, In re Int’l

Wireless Communs. Holdings, Inc. is also instructive and controlling of the instant case.

        The foregoing compels subordination of the Fund’s claim pursuant to 11 U.S.C. § 510(b).

The Fund’s associated objection is therefore overruled.

 V.     Conclusion

        Having reviewed the Report and Recommendation for clear error and finding none, and

having conducted de novo review of the specific issues raised by Appellant’s objections, for the

reasons set forth above, Appellant’s Objections are overruled, and Judge Sitarski’s Report and

Recommendation is adopted.

        An appropriate Order follows.

                                                                BY THE COURT:



                                                                /s/ C. Darnell Jones, II
                                                                C. Darnell Jones, II            J.


the risk that a shareholders “shares will not be delivered according to the terms of their contract with
[the issuer].” In re Int’l Wireless Communs. Holdings, Inc., 68 F. App’x at 278.
14
   The but-for causation inquiry is not necessarily intended to be dispositive or to encompass every
claim brought by a shareholder. See In re Telegroup, Inc., 281 F.3d at 144 n.2. However, but-for
causation between claim and stock purchase weighs in favor of subordination.
                                                12 of 12
